GUARANTY BANCORP

2015 LONG-TERM INCENTIVE PLAN

STOCK AWARD AGREEMENT

﻿

﻿

1. Definitions.  Unless otherwise defined herein, the terms defined in the
Guaranty Bancorp 2015 Long-Term Incentive Plan (the "Plan") shall have the same
defined meanings in this Stock Award Agreement ("Agreement") and the Notice of
Stock Award Grant attached hereto as Appendix A.

2. Grant of Stock Award.  Pursuant to the terms and conditions set forth in the
Notice of Stock Award Grant, this Agreement and the Plan, Guaranty Bancorp (the
"Company") grants to the grantee named in the Notice of Stock Award Grant
("Grantee") on the date of grant set forth in the Notice of Stock Award Grant
("Date of Grant") the number of Shares set forth in the Notice of Stock Award
Grant.  This Stock Award is intended to be a Restricted Stock Award or a
Performance Stock Award, as provided in the Notice of Stock Award Grant.

3. Vesting.  The Grantee shall vest in the Granted Stock in accordance with the
vesting schedule provided for in the Notice of Stock Award Grant; provided,
 however, that the Grantee shall cease vesting in the Granted Stock on the
Grantee's Termination Date or the date on which the Administrator determines
that the vesting conditions provided for in the Notice of Stock Award Grant were
not satisfied during the designated period of time.  Notwithstanding the
foregoing, upon the occurrence of a Vesting Event (as defined in the Plan), the
Grantee shall become 100% vested in those shares of Granted Stock that are
outstanding on the date of the Vesting Event.

4. Risk of Forfeiture.

(a) General Rule.  The Granted Stock shall initially be subject to a Risk of
Forfeiture.  The Shares subject to a Risk of Forfeiture shall be referred to
herein as "Restricted Shares".   

(b) Lapse of Risk of Forfeiture.  The Risk of Forfeiture shall lapse as the
Grantee vests in the Granted Stock.

(c) Forfeiture of Granted Stock.  The Restricted Shares shall automatically be
forfeited and immediately returned to the Company on the Grantee's Termination
Date or the date on which the Administrator determines that the vesting
conditions provided for in the Notice of Stock Award Grant were not satisfied
during the designated period of time.

(d) Additional Shares or Substituted Securities.  In the event of a stock split,
reverse stock split, stock dividend, recapitalization, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of issued and outstanding Shares effected without receipt of
consideration by the Company, any new,



--------------------------------------------------------------------------------

 

substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are by reason of such transaction
distributed with respect to any Restricted Shares or into which such Restricted
Shares thereby become convertible shall immediately be subject to a Risk of
Forfeiture, which Risk of Forfeiture shall lapse at the same time and in the
same manner as the Risk of Forfeiture to which the corresponding Restricted
Share is subject. 

(e) Escrow.  Upon issuance, the stock certificates for Granted Stock shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement.  Any new, substituted or additional securities or
other property described in Subsection (d) above shall immediately be delivered
to the Company to be held in escrow, but only to the extent the shares of
Granted Stock are at the time Restricted Shares.  Any regular cash dividends to
be paid on Restricted Shares (or other securities at the time held in escrow)
shall be paid directly to the Grantee and shall not be held in escrow (such
distributions may, however, be delivered to an address at the Company for
delivery to the Grantee).  Restricted Shares, together with any other assets or
securities held in escrow hereunder, shall be (i) surrendered to the Company for
cancellation upon forfeiture of the Restricted Shares; or (ii) released to the
Grantee upon the Grantee’s request to the Administrator on or after the date the
shares of Granted Stock are no longer Restricted Shares.

5. Rights as a Stockholder.  The Grantee shall have the rights of a stockholder
with respect to the voting of the Granted Stock.  The Grantee shall not be
entitled to receive any dividends paid by the Company in respect of any unvested
shares of Granted Stock.  Upon the vesting of any portion of the Stock Award,
dividends will be paid on any such vested shares of Granted Stock at same rate
of dividends paid to stockholders generally.

6. Non-transferability of Stock Award.  Except as otherwise provided for in
Section 16 of the Plan, this Stock Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution and may be exercised, during the lifetime
of the Grantee, only by the Grantee.  If the Grantee transfers all or part of
this Stock Award pursuant to the previous sentence, then the terms of this
Agreement, the Plan and the Notice of Stock Award shall apply to the transferee
to the same extent as to the Grantee.

7. Regulatory Compliance.  The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all then applicable
requirements of law and the requirements of any stock exchange or interdealer
quotation system upon which the Common Stock may be listed or traded.

8. Modification and Termination.  The rights of the Grantee are subject to
modification and termination in certain events, as provided in the Plan.

9. Withholding Tax.  The Company's obligation to deliver Shares or remove any
restrictive legends upon vesting of such Shares under the Plan shall be subject
to the



--------------------------------------------------------------------------------

 

satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.  The Grantee shall pay to the Company an amount
equal to the withholding amount (or the Company may withhold such amount from
the Grantee's salary) in cash.  In the Administrator's sole discretion, the
Grantee may pay the withholding amount with Shares (including previously vested
Granted Stock); in accordance with the Plan.

10. Nondisclosure.  Grantee acknowledges that the grant and terms of this Stock
Award are confidential and may not be disclosed by Grantee to any other person,
including other employees of the Company and other participants in the Plan,
without the express written consent of the Company's Chief Executive
Officer.  Notwithstanding the foregoing, the Grantee may disclose the grant and
terms of this Stock Award to the Grantee's family member, financial advisor, and
attorney and as may be required by law or regulation.  Any breach of this
provision will be deemed to be a material breach of this Agreement.

11. Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflict of laws.

12. Successors.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their legal representatives, heirs, and permitted
transferees, successors and assigns.

13. Plan.  This Agreement and the Notice of Stock Award Grant are subject to all
of the terms and provisions of the Plan, receipt of a copy of which is hereby
acknowledged by the Grantee.  The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Administrator
upon any questions arising under the Plan, this Agreement, and the Notice of
Stock Award Grant.

14. Rights to Future Employment.  This Stock Award does not confer upon the
Grantee any right to continue in the Service of the Company or any Affiliate,
nor does it limit the right of the Company to terminate the Service of the
Grantee at any time.

15. Entire Agreement.  The Notice of Stock Award Grant, this Agreement, and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied),
which relate to the subject matter hereof.





--------------------------------------------------------------------------------

 



By your signature and the signature of the Company's representative below, you
and the Company agree that this Stock Award is granted under and governed by the
terms and conditions of this Agreement and the Plan and the Notice of Stock
Award Grant, both of which are attached and incorporated herein by
reference.  This Stock Award is of no force and effect until this Agreement is
signed by you and the Company’s representative and the Notice of Stock Award
Grant is signed by you.

﻿

GRANTEE:GUARANTY BANCORP

﻿

____________________________By:  _____________________________

Print Name Name:

Title: 



Social Security Number

﻿

 

--------------------------------------------------------------------------------

 

GUARANTY BANCORP

2015 LONG-TERM INCENTIVE PLAN

NOTICE OF STOCK AWARD GRANT

﻿

You have been granted the following Stock Award:

Name of Grantee:__________________________

Total Number of Shares Granted:__________________________

Type of Stock Award:Restricted Stock Award

Performance Stock Award

Date of Grant:__________________________

﻿

Vesting Schedule:The Granted Stock shall vest in the amounts and on the dates
set forth below:

﻿

[amount][date]

[amount][date]

[amount][date]

﻿

Expiration Date:

﻿

Please sign below to acknowledge the terms and conditions of this Stock Award.

﻿

ACKNOWLEDGED

GRANTEE:

﻿

___________________________

Print Name

﻿



--------------------------------------------------------------------------------